     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ILLINOIS UNION INSURANCE                                               PLAINTIFF
COMPANY

v.                                              CAUSE NO. 1:19-cv-365-LG-RPM

HEIL BUILDERS, INC. d/b/a MODU-
TECH, et al.                                                       DEFENDANTS

            MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [38] Motion for Summary Judgment filed by

Defendant, Heil Builders, Inc. d/b/a Modu-Tech (“Modu-Tech”). Plaintiff, Illinois

Union Insurance Company (“Illinois Union”), has filed a [57] Response in

Opposition, to which Defendant has [69] replied. Plaintiff filed a [72] Sur-Reply,

and Defendant a [74] Rejoinder. After due consideration, the Court finds that the

Motion should be denied.

                                   BACKGROUND

      This lawsuit concerns the construction of over one thousand residential

structures near Keesler Air Force Base in Biloxi, Mississippi. The United States

Air Force (USAF) awarded Hunt Building Co. Ltd. (“Hunt”) a construction contract

for the project. (Compl., ¶ 10, ECF No. 1-2; Prime Contract, ECF No. 58-2). Hunt

and W.G. Yates & Sons Construction Co. (“Yates”), had together formed a third

company, aptly named Hunt Yates, LLC (“Hunt Yates”), for the purpose of

performing the construction work. (Id. ¶ 11). Hunt Yates, LLC is governed by an
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 2 of 18




Operating Agreement which reflects 50/50% ownership between Hunt and Yates.

(Ex. A to Operating Agmt., ECF No. 58-1).

      Hunt entered into a formal agreement with Hunt Yates to perform the

construction work. (Compl., ¶ 12, ECF No. 1-2; Hunt-Hunt Yates Subcontract, ECF

No. 58-3). Thereafter, Hunt Yates itself subcontracted with two companies, Ark-la-

Tex Cos., Inc. (“Ark-la-Tex”) and Defendant Modu-Tech, for HVAC and carpentry

work respectively. (Compl., ¶¶ 12-13, ECF No. 1-2; Subcontract, ECF No. 58-4).

The project was finished, and USAF assigned its guarantees and warranties under

the Prime Contract to Forest City Southern Group, LLC, which took ownership of

the units. (Compl., ¶¶ 14-15, ECF No. 1-2).

      In 2015, Forest City initiated litigation concerning the “water infiltration and

indoor air quality” of the units, alleging that Hunt, Yates, and Hunt Yates were

responsible for defective design and construction. (See generally Compl. in Forest

City S. Grp., LLC v. Hunt Bldg Co., Ltd., et al., ECF No. 38-1). Hunt moved to

dismiss, arguing that Forest City’s causes of action were limited to the express

warranties of USAF’s contract, which had expired before Forest City filed suit. (See

generally Mot. Dismiss by Def. Hunt Bldg. Co., Ltd., & Supp. Mem. Law, ECF No.

38-3).1 On February 15, 2016, the state court dismissed Hunt Yates and Yates, who




1Modu-Tech also references Hunt’s rebuttal brief in the Forest City lawsuit, but it
attached the rebuttal brief of codefendants Hunt Yates and Yates. (See Def.’s Mem.
Supp. Mot. Summ. J., 3, ECF No. 39; Rebuttal Br. of Hunt Yates & Yates Supp.
Mot. Dismiss, ECF No. 38-4).
                                          2
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 3 of 18




had also moved for dismissal, on the grounds that they were not parties to the

Prime Contract between Hunt and the USAF and could not be sued by Forest City

as the USAF’s assignee. (See Order, 1-3, ECF No. 38-6). The Court did not dismiss

Hunt or act on its Motion. (Id.).

      Forest City and Hunt settled on February 22, 2016. (Settlement Agmt. &

Release, 1, ECF No. 42). The settlement agreement observed that “the Defendant

has denied, and continues to deny responsibility for the Dispute and the allegations

in the Lawsuit” and explained that the parties were settling “solely to avoid the

burden, expense and distraction of further litigation between them.” (Id.). Hunt

Yates then assigned to Hunt “any and all rights, claims, and causes of action that

Hunt Yates has or may have against . . . Modu-Tech, Heil Builders, Inc. . . . as it

relates to such entity’s respective subcontract with Hunt Yates . . .” and “expressly

authorizes Hunt Building, and its insurer Chubb, to pursue any and all claims Hunt

Yates has or may have against . . . Modu-Tech, Heil Builders, Inc. . . . as it relates to

such entity’s respective subcontract with Hunt Yates for the work performed at

Keesler Airforce Base in Biloxi, Mississippi.” (Assignment, 1, ECF No. 58-7;

Compl., ¶ 24, ECF No. 1-2).

      Thereafter, Hunt demanded indemnity from Modu-Tech for its settlement

payment pursuant to an indemnification clause in the subcontract between Modu-

Tech and Hunt Yates. (Letter of June 13, 2016, ECF No. 58-8). Specifically, the

indemnification clause provided:


                                           3
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 4 of 18




      11.0 TO THE FULLEST EXTENT PERMITTED BY LAW, THE
      SUBCONTRACTOR COVENANTS TO DEFEND, INDEMNIFY,
      HOLD HARMLESS, PROTECT, AND EXONERATE BOTH THE
      CONTRACTOR [Hunt Yates] AND ITS AFFILIATES [and] AGENTS .
      . . JOINTLY AND SEVERALLY, FROM AND AGAINST ANY AND
      ALL LIABILITY, CLAIMS, DAMAGES, LOSSES, SUITS, ACTIONS,
      DEMANDS, . . .

(Subcontract, § 11.0, ECF No. 58-4) (emphasis omitted). Following a dispute,

Chubb, Hunt’s insurer and subrogee, sued Modu-Tech and Ark-la-Tex in state court,

seeking to enforce the indemnification clause. (Compl., ECF No. 1-2).2 Illinois

Union was later substituted as Plaintiff. (Agreed Order Granting Mot. Substitute

Illinois Union for Chubb, ECF No. 1-10). Modu-Tech removed the lawsuit to federal

court. (Not. Removal, ECF No. 1).

      At issue are all three of Plaintiff’s claims against Modu-Tech. Plaintiff first

claims the benefit of the indemnification provision of Modu-Tech’s subcontract with

Hunt Yates. (Compl., ¶¶ 27-31, ECF No. 1-2). Second is Plaintiff’s breach of

contract claim for Modu-Tech’s alleged “fail[ure] to properly perform the work on

the Project” and “fail[ure] to indemnify Hunt Yates as required by the

Subcontracts.” (Id. ¶¶ 32-37). Finally, Plaintiff seeks common law or equitable

indemnity “as to the rights of Hunt Building based on its payment of certain sums

of money to Hunt Building as a result of the settlement of the Forest City lawsuit

and to protect [its] interests.” (Id. ¶¶ 38-42). Defendant Modu-Tech has resisted all

three claims in this extensively briefed Motion for Summary Judgment.


2 Ark-la-Tex has since been dismissed from the litigation for Plaintiff Chubb’s
failure to serve process. (Order & J. Dismissal, ECF No. 1-8).
                                          4
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 5 of 18




                                      DISCUSSION

I.    MOTION FOR SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “When the moving party has carried its burden under Rule 56(c), its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). “[T]he nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

      “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding

whether summary judgment is appropriate, the Court views the evidence and

inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).


                                           5
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 6 of 18




II.   CONTRACTUAL INDEMNITY AND BREACH OF CONTRACT

      Plaintiff’s claim for contractual indemnity is predicated upon an indemnity

agreement which obligated Defendant Modu-Tech, “[t]o the fullest extent permitted

by law, . . . to defend, indemnify, hold harmless, protect, and exonerate both the

Contractor and its affiliates [and] agents, . . . jointly and severally, from and against

any and all liability, claims, damages, losses, suits, actions, demands . . .”

(Subcontract, § 11.0, ECF No. 58-4) (emphasis omitted). “An obligation to

indemnify may arise from a contractual relation.” Bush v. City of Laurel, 215 So. 2d

256, 259 (Miss. 1968). Plaintiff invokes this provision as subrogee of Hunt.3

      However, the extent to which Hunt benefits from this indemnification clause

is in dispute. Hunt was not a party to the subcontract between Hunt Yates and

Modu-Tech, nor is Hunt the named “Contractor.” (Subcontract, 1, ECF No. 58-4).

The parties have advanced two theories around this issue. First, Hunt was

assigned “any and all rights, claims, and causes of action that Hunt Yates has or

may have against . . . Modu-Tech . . . as it relates to such entity’s respective

subcontract with Hunt Yates.” (Assignment, 1, ECF No. 58-7). Second, Hunt

claims status as an affiliate or agent of Hunt Yates, which are also listed as

indemnitees, by virtue of Hunt’s membership in the Hunt Yates LLC. (See



3“[A] subrogated insurer stands in the shoes of its insured, and takes no rights
other than those that the insured had, and is subject to all defenses which the third
party tortfeasor might assert against the insured.” Miss. Farm Bureau Cas. Ins. Co.
v. Orme, 422 F. Supp. 2d 685, 687 (S.D. Miss. 2006) (quoting Ind. Lumbermen’s
Mut. Ins. Co. v. Curtis Mathes Mfg. Co., 456 So.2d 750, 754 (Miss. 1984)).
                                          6
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 7 of 18




Operating Agmt., ECF No. 58-1).

      1.     Hunt as Assignee of Hunt Yates

      Plaintiff’s first theory is that Hunt acquired a claim to indemnity—as well as

other claims for breach of contract—when Hunt Yates, LLC executed an assignment

in favor of Hunt. In the document, Hunt Yates, LLC

      . . . assign[s], convey[s], and transfer[s] to Hunt Building Company,
      Ltd. . . . any and all rights, claims, and causes of action that Hunt
      Yates has or may have against . . . Modu-Tech, Heil Builders, Inc., and
      any and all of their parent companies, subsidiaries, and affiliates . . .
      as it relates to such entity’s respective subcontract with Hunt Yates for
      the work performed at Keesler Airforce Base in Biloxi, Mississippi . . .

      Hunt Yates expressly authorize[s] Hunt Building, and its insurer
      Chubb,4 to pursue any and all claims Hunt Yates has or may have
      against . . . Modu-Tech, Heil Builders, Inc., . . . as it relates to such
      entity’s respective subcontract with Hunt Yates for the work performed
      at Keesler Airforce Base in Biloxi, Mississippi.

(Assignment, 1, ECF No. 58-7). Importantly, the Assignment was executed after

Hunt Yates had already been dismissed from the Forest City litigation. (See Order,

1-3, ECF No. 38-6).

      “Mississippi law permits an assignment of contractual rights.” Great S. Nat’l

Bank v. McCullough Env’t Servs., Inc., 595 So.2d 1282, 1287 (Miss. 1992). “‘[I]n

assignments of contracts between parties an assignee obtains no greater right in the

thing assigned than was possessed by the assignor, but simply stands in the shoes

of the latter[,] and the assignee’s rights can rise no higher than the assignor[’]s.”



4As noted previously, Plaintiff Illinois Union has been substituted for Chubb. (See
Agreed Order Granting Mot. Substitute Ill. Union for Chubb, 1, ECF No. 1-10).
                                           7
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 8 of 18




Stribling Inv., LLC v. Mike Rozier Constr. Co., Inc., 189 So.3d 1216, 1220 (Miss.

2016) (quoting Ford v. White, 495 So.2d 494, 497 (Miss. 1986)). A recent decision of

the Mississippi Court of Appeals illustrates this principle. Burkley v. U.S. Bank

NA, Trustee for LSF9 Participation Trust, --- So. 3d ---, 2020 WL 2125896 (Miss. Ct.

App. May 5, 2020). There, a mortgage loan servicer sold the subject mortgage loan

to the LSF9 Master Participation Trust. Id. at *2-3. Months later, the servicer

assigned all its beneficial interest under the loan to U.S. Bank. Id. at *3. Because

of the prior sale, however, the appellate court denied that the servicer “had any

interest in the debt obligation” at the time of assignment; consequently, the

assignor “could not assign legal rights that it did not own.” Id. (citing Stribling Inv.

LLC, 189 So. 3d at 1220 and Neel v. Fannie Mae, No. 1:12CV311-HSO-RHW, 2014

WL 896754, at *10 (S.D. Miss. Mar. 6, 2014)).

      The same is true here. At the time of assignment, Hunt Yates had already

been dismissed from the underlying Forest City lawsuit, the court finding that

“[t]here [was] no connection between Forest City and Hunt Yates/Yates which gives

rise to a cause of action.” (See Order, 1-3, ECF No. 38-6). Hence, having been

discharged, Hunt Yates had no real interest in the indemnity obligation or other

contractual obligations at the time of assignment, as the court found that it was not

liable to Forest City. Hunt cannot create liability between Defendant and Hunt

Yates out of a vacuum and claim the benefits or its creation. Hence, Plaintiff’s




                                           8
      Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 9 of 18




breach of contract claims, to the extent that they are based on the Assignment,5

must be dismissed. However, the claim will not be dismissed to the extent Hunt

may independently invoke contractual indemnity, as discussed below.

      2.     Hunt as Agent or Affiliate of Hunt Yates

      Plaintiff claims that Hunt is an “agent” or “affiliate” of Hunt Yates and may

therefore recover indemnity under the contract independently of Hunt Yates. (See

Subcontract, § 11.0, ECF No. 58-4 (“[T]he Subcontractor covenants to defend,

indemnify, hold harmless, protect, and exonerate both the Contractor and its

affiliates [and] agents.”)). The Court cannot locate any pertinent definitions of

these terms and must therefore resort to interpretation. “The interpretation of an

unclear, ambiguous contract generally involves questions of fact which preclude the

granting of summary judgment. However, where the contract is unambiguous the

contract interpretation becomes a matter of law.” Jones v. Benefit Trust Life Ins.

Co., 605 F. Supp. 179, 181 (S.D. Miss. 1985).

      Mississippi follows “a three-tiered approach to contract interpretation.”

Tupelo Redevelopment Agency v. Abernathy, 913 So. 2d 278, 283 (Miss. 2005)

(quoting Pursue Energy Corp. v. Perkins, 558 So. 2d 349, 351-53 (Miss. 1990)). The

Court must first read “the language that the parties used in expressing their




5 This includes Plaintiff’s breach of contract claim based on Modu-Tech’s alleged
failure to properly perform work on the Project, as Plaintiff has not set forth a basis
for invoking this contractual obligation outside of the Assignment. (Compl., ¶¶ 36-
37, ECF No. 1-2).
                                            9
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 10 of 18




agreement” within the four corners of the document. Id. “This so-called ‘four

corners’ doctrine calls for construction through application of ‘correct English

definition and language usage.’” Pursue Energy Corp., 558 So. 2d at 352. “[W]hen a

word has a distinctive legal meaning,” it is construed accordingly. Id. (citing Knox

v. Shell W. E & P, Inc., 531 So. 2d 1181, 1189 (Miss. 1988) (emphasis in original)).

Second, if the four corners test fails, the Court should apply canons of contract

construction; third, “if the contract continues to evade clarity as to the parties’

intent, the court should consider extrinsic or parol evidence.” Tupelo

Redevelopment Agency, 913 So.2d at 284. “[I]t is a question of law for the court to

determine whether a contract is ambiguous.” Id. at 283.

      Here, the word “agent” has a definite meaning within the law. The Revised

Mississippi Limited Liability Company Act provides:

      (1) Except as provided in subsection (2) of this section, every member is
      an agent of the limited liability company for the purpose of conducting
      its business and affairs . . .

      (2) If the certificate of formation or operating agreement provides that
      management of the limited liability company is vested in a manager or
      managers then except as otherwise provided in the certificate of
      formation or the operating agreement:

             (a) No member, acting solely in the capacity as a member, is an
             agent of the limited liability company; and

             (b) Every manager is an agent of the limited liability company
             for the purpose of its business and affairs . . .

Miss. Code Ann. § 79-29-307(1)-(2). In other words, agency depends on whether an

LLC is either member-managed or manager-managed. In re Northlake Dev., LLC,


                                           10
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 11 of 18




No. 06-01934-NPO, 2007 WL 4375226, at *5 (Bankr. S.D. Miss. Dec. 13, 2007).

“Unless the members of a Mississippi LLC employ or appoint a manager to manage

the LLC’s business affairs, ‘every member is an agent of the limited liability

company for the purpose of conducting its business and affairs.’” Bluewater

Logistics, LLC v. Williford, 55 So. 3d 148, 162 (Miss. 2011) (citing Miss. Code Ann. §

79-29-307(1)); see also Heimer v. Knight, No. 3:13CV115-TSL-JMR, 2013 WL

12209912, at *4 (S.D. Miss. May 16, 2013)). From the foregoing authorities, the

Court concludes that, in a manager-managed LLC, the managers—not the

members—are the agents of the company, unless the LLC’s Operating Agreement

provides otherwise.

      “In Mississippi, ‘an LLC operating agreement is a contract’ and should be

interpreted according to contract law.” Martindale v. Hortman Harlow Bassi

Robinson & McDaniel PLLC, 119 So. 3d 338, 341-42 (Miss. Ct. App. 2012) (quoting

Bluewater Logistics, LLC, 55 So. 3d at 159). The Operating Agreement at issue

creates a “Management Committee” consisting of one voting representative and one

nonvoting representative from each of the members, Hunt and Yates. (Operating

Agmt., § 1.09, ECF No. 58-1). 6 Hence, because Hunt Yates is manager-managed,



6The Operating Agreement also creates a “Project Manager” to be appointed by the
Management Committee and names Hunt as “the initial Project Manager.”
(Operating Agmt., § 5.01(a), ECF No. 58-1). The Agreement seems to classify this
position as an officer. (Id.). Officers also have some amount of agency authority
under Mississippi law. See Miss. Code Ann. § 79-29-307(3). But the statute defines
an officer as “an individual who is named in or selected or designated pursuant to,
the certificate of formation or operating agreement,” Miss. Code Ann. § 79-29-105(s)
                                            11
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 12 of 18




Hunt is not an agent by virtue of its membership and must find some other grant of

agency in the Operating Agreement. See Miss. Code Ann. § 79-29-307(2)(a); Miss.

Code Ann. § 79-29-105(p). The Agreement specifically provides that “[n]o Member

has the authority or power to act for or on behalf of the Company, to do any act that

would be binding on the Company, or to incur any expenditures on behalf of the

Company.” (Operating Agmt., § 5.01(c), ECF No. 58-1). But an earlier subsection

declares that “[t]he Members shall have full, complete, and exclusive authority to

manage and control the business, affairs, and properties of the Company, to make

all decisions regarding those matters, and to perform any and all other acts or

activities customary or incident to the management of the Company’s business.”

(Id. § 5.01(a)). The two cited provisions are inconsistent on a four-corners reading.

While one canon of construction teaches “that ‘specific language controls over

general inconsistent language in a contract,’” Harris v. Harris, 988 So.2d 376, 379

(Miss. 2008), the clauses seem to stand in direct contradiction on the same level of

generality. Hence, there is a genuine issue of material fact as to whether Hunt was

an agent of Hunt Yates, LLC, and summary judgment is inappropriate to resolve

this ambiguity.

      The word “affiliate” also exists in the Subcontract undefined. Here, the

parties seem to agree that the definition of “affiliate” as contained in Hunt Yates,



(emphasis added), where an individual is a “natural person.” Id. § 79-29-105(l).
Hence, as a business entity, Hunt as Project Manager cannot be considered an
“officer” agent of the LLC.
                                         12
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 13 of 18




LLC’s Operating Agreement governs the question of “affiliate” within the meaning

of the indemnity clause. Neither party raises the issue of whether that definition is

binding on the parties or whether it may be read into the indemnity agreement in

the Subcontract. But because this is the only evidence either party has submitted

on the issue of “affiliation,” the Court finds this presents another issue of contract

construction and may be considered.

      The Hunt Yates, LLC Operating Agreement provides:

       “Affiliate” means, when used with reference to a specified Person, any
      Person who directly or indirectly Controls, is Controlled by or is under
      common Control with the specified Person. ‘Affiliate’ shall also include
      (i) any Person which owns, directly or indirectly (including through one
      or more intermediaries), fifty percent (50%) or more of any class of
      voting security or equity interests of such specified Person, (ii) any
      Subsidiary of such specified Person and (iii) any Subsidiary of a Person
      defined in clause (i). Notwithstanding the foregoing however, the
      officers, directors, trustees and individuals in similar capacities with
      respect to any Person shall not be considered ‘Affiliates’ of such Person
      merely on account of such Person’s status as an officer, director,
      trustee or other similar position or capacity; and further, a stockholder
      shall not be considered an ‘Affiliate’ merely on account of its status as
      a stockholder.

(Operating Agmt., § 1.09, ECF No. 58-1). Modu-Tech points to language that Hunt

is not an affiliate “merely on account of its status as a stockholder.” (Id.). However,

the agreement classifies other persons who exercise control over Hunt Yates as

“affiliates.” The word “Control” is also defined in the agreement: “the possession,

directly or indirectly, . . . of the power to direct or cause.” (Id.). The Court has

already found a genuine issue of material fact as to the authority of Hunt within



                                           13
       Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 14 of 18




Hunt Yates, LLC.7 Hence, summary judgment is inappropriate on Plaintiff’s claim

for contractual indemnity. While Plaintiff may not recover in subrogation to Hunt

as the assignee of Hunt Yates, Plaintiff might be entitled to recovery in subrogation

to Hunt as the “agent” or “affiliate” of Hunt Yates.

III.    VOLUNTARY PAYMENT DOCTRINE

        Next, Defendant resists both the contractual and common law indemnity

claims through the voluntary payment doctrine. Before proceeding, the Court must

address the uncertainty raised by the parties as to the burden of proof.

        The Mississippi Supreme Court has held that any contractual indemnity

claim requires plaintiffs to “prove that (1) it was legally liable to an injured third

party, (2) that it paid under compulsion, and that (3) the amount it paid was

reasonable.” Certain Underwriters at Lloyd’s of London v. Knostman, 783 So. 2d

694, 698 (Miss. 2001); Hartford Cas. Ins. Co. v. Halliburton Co., 826 So. 2d 1206,

1216 (Miss. 2001); see also Hopton Bldg. Maintenance, Inc. v. UPS, Inc., 559 So. 2d

1012, 1013 (Miss. 1990) (recognizing “the common law indemnity requisite that

there must be legal liability before a claim of indemnity arises”); Keys v. Rehab.



7 The result would not change were the Court without the Operating Agreement
definition. Giving the terms in the Subcontract their prevailing legal meaning, an
“affiliate” is “[a] corporation that is related to another corporation by shareholdings
or other means of control; a subsidiary, parent, or sibling corporation.” Affiliate,
Black’s Law Dictionary (11th ed. 2019); see also Miss. Code Ann. § 79-25-3(a)
(defining, in a related area of Mississippi business law, that an “affiliate” is “a
person that, directly or indirectly, through one or more intermediaries, controls, or
is controlled by, or is under common control with, a specified person”). Again, the
issue is one of control, and the Court finds a genuine issue of material fact therein.
                                              14
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 15 of 18




Ctrs., Inc., 574 So. 2d 579 (Miss. 1990) (holding that “an indemnitee must prove

payment under compulsion and reasonableness before he may recover”). The Court

infers from these statements that the onus is on Plaintiff to prove compulsion and

antecedent legal liability.

      Plaintiff, however, points to cases stating that “the voluntary payment

doctrine is an affirmative defense” which must be pled and proved by Defendant.

See A1 Fire Sprinkler Contractors, LLC v. B.W. Sullivan Bldg. Contractor, Inc., 217

So.3d 731, 734-35 (Miss. Ct. App. 2017); White v. White, --- So.3d ---, 2019 WL

7876654, at *5 (Miss. Ct. App. May 21, 2019). The Court notes that these are

decisions of lower courts, and that it must apply the law of the state as interpreted

by the Supreme Court in a diversity case. Centennial Ins. Co. v. Ryder Truck

Rental, Inc., 149 F.3d 378, 382 (5th Cir. 1998) (holding that “final decisions of the

Mississippi Supreme Court are dispositive” in determining Mississippi substantive

law). In the opinion of the Court, Plaintiff’s indemnity claims are subject to

Mississippi’s “volunteer” or voluntary payment doctrine.

      A payment is voluntary where it is made “without an immediate and urgent

necessity to pay, unless it is to release his or her person or property from detention

or to prevent an immediate seizure of his or her person or property.” Genesis Ins.

Co. v. Wausau Ins. Cos., 343 F.3d 739 (5th Cir. 2003) (citing 66 Am. Jur. 2d § 109)

(emphasis in original). The Fifth Circuit has also explained that “[t]he indemnitee

is entitled to use its own good judgment and effect a settlement, provided that when


                                          15
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 16 of 18




proceeding to enforce the indemnit[y] agreement that it prove that it was liable to

the plaintiff.” Wise v. E.I. DuPont de Nemours & Co., 58 F.3d 193, 196 n.11 (5th

Cir. 1995) (emphasis in original). Moreover, the Mississippi Supreme Court has

held that an indemnitee cannot “consistently den[y] liability or any wrongdoing . . .

in previous depositions and court proceedings” and then proceed against the

indemnitor for its settlement with the third-party. Knostman, 783 So.2d at 699.

      The Fifth Circuit’s discussion in Genesis sets forth some of the relevant

considerations in whether a payment was “voluntary.” In that case, prospective

reimbursees that settled with a third-party plaintiff shortly before trial—due in

part to the questionable conduct of the prospective reimbursor—were not forced to

pay under compulsion or obligation. Genesis, 343 F.3d at 739. Their settlement

was the result of litigation and negotiation, which “often takes years to resolve,” and

the stakes were not of sufficiently “dire magnitude” to them, as the payments had

no “disastrous effect to business.” Id. at 739-40. The Court found “untenable” the

position that one of the parties was “legally obligated to contribute to the

settlement,” as it had sought a declaration from the district court that it was not

liable to the third party, and it later sought the same determination from the Fifth

Circuit. Id. at 738 n.2.

      Defendant makes much of Plaintiff’s denial of liability in the Forest City

lawsuit, predicated on Hunt’s argument that Forest City’s claims against Hunt

were limited to express warranties in its contract with USAF, and that these


                                          16
     Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 17 of 18




warranties had expired before the lawsuit was filed. (See generally Mot. Dismiss by

Def. Hunt Bldg. Co., Ltd., & Supp. Mem. Law, ECF No. 38-3). Defendant also

points to language in the settlement agreement whereby Hunt “denied, and

continues to deny responsibility for the Dispute and the allegations in the Lawsuit”

and entered into settlement “without . . . admitting any liability.” (Settlement

Agmt. & Release, 1, ECF No. 42). Under these circumstances, the Court agrees that

the voluntary payment doctrine could apply to preclude recovery, “if the

requirements for applying the doctrine were met.” Itron, Inc. v. Johnston, No.

3:15CV330-TSL-RHW, 2017 WL 391822, at *6 (S.D. Miss. Jan. 26, 2017).

“Nevertheless, the court is unable to conclude that summary judgment is proper on

the basis of the voluntary payment doctrine.” Id. at *6-7 (noting the Fifth Circuit’s

statement in Genesis that compulsion is a factual determination, considering the

stakes and dire magnitude of a possible judgment against the plaintiff). Itron also

cited a Fifth Circuit case in which payment was not voluntary when made in “‘a

hotly contested litigation.’” Id. at 7-8 (quoting Liberty Mut. Ins. Co. v. Holloway,

556 F. App’x 299, 305 (5th Cir. 2014)).

      The Court cannot say on the record before it that judgment is warranted as a

matter of law based on the voluntary payment doctrine. In the light most favorable

to Plaintiff, Hunt was left in the Forest City litigation after two codefendants were

dismissed, based on the state court’s finding that they were not parties to Hunt’s

contract with USAF.


                                          17
    Case 1:19-cv-00365-LG-RPM Document 83 Filed 11/23/20 Page 18 of 18




      IT IS THEREFORE ORDERED AND ADJUDGED that [38] Motion for

Summary Judgment filed by Defendant, Heil Builders, Inc. d/b/a Modu-Tech is

DENIED.

      SO ORDERED AND ADJUDGED this the 23rd day of November, 2020.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                       18
